Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview/email with Sharone Godesh on May 26, 2022 as follows:
Claim 1. (Currently Amended) A computerized-method for providing a sentiment score by evaluating expressions of participants during a video meeting, said computerized-method comprising: 
in a computerized system comprising a processor, a database of video meeting recordings; 
a memory to store the database, said processor is configured to operate a Sentiment Analysis (SA) module, said SA module is configured to: 
retrieving one or more recordings of a video meeting from the database of video meeting recordings of each participant in the video meeting and associating the one or more recordings with a participant; 
dividing each retrieved recording into segments; 
processing the segments in a Facial Expression Recognition (FER) system to associate each segment with a timestamped sequence of expressions for each participant in the video meeting; and 
processing each segment in an Artificial Neural Network (ANN) having a dense layer, by applying a prebuilt and pretrained deep learning model, to yield [[a]] the sentiment score for each statement for each participant; wherein the sentiment score for each statement for each participant in the video meeting is calculated by: 
retrieving the timestamped sequence of expressions for the participant that is associated with the statement, 
attributing a preconfigured sentiment score for the timestamped sequence of expressions for the participant to yield the sentiment score of a statement for the participant.

Claim 5 (Cancelled).


Johnson teaches “A device, system and method for modifying workflows based on call profile inconsistencies is provided. A device monitors a call, received from a caller reporting an incident. The device performs one or more sentiment analysis and semantic analysis on one or more of: video of the caller on call; audio of the caller on call; and transcribed text of the audio of the call. The device determines a profile for the call, from a plurality of predetermined profiles stored at a memory accessible to the device, the plurality of predetermined profiles previously generated from historical data. In response to determining an inconsistency between the profile for the call and one or more of the sentiment analysis and the semantic analysis, the device determines a modified workflow for handling the call. The device provides, at a notification device, the modified workflow for handling the call reporting the incident, Abstract”.
Yen teaches “Some embodiments of the present disclosure include a video and audio sentiment analysis system. The video and audio sentiment analysis system can capture video and audio of workflows while a game developer is working on a game development tool. The video and audio sentiment analysis system can use speech-to-text transcription to log requests and suggest help for a game developer. The video and audio sentiment analysis system can capture the recordings for a time period before the error occurs to provide the support team with a recording of the steps that led to the concern. The video and audio sentiment analysis system can package the video stream, transcription of audio, and user interface recordings to the development team such that the support system can replay the scenario of the user to get a full picture of the user's actions and concerns, Abstract”.

Moudy teaches “Sentiment analyzer systems may include feedback analytics servers configured to receive and analyze feedback data from various client devices. Feedback data may be received and analyzed to determine feedback context and sentiment scores. In some embodiments, natural language processing neural networks may be used to determine sentiment scores for the feedback data. Feedback data also may be grouped into feedback aggregations based on context, and sentiment scores may be calculated for each feedback aggregation. Sentiment analyzer outputs and corresponding output devices may be determined based on the sentiment scores and feedback contexts, Abstract”.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The current cited prior arts presented here do not, singly or in combination,  provide the component, relationship/structure and functionalities as set forth in the independent claims, specifically,
“processing the segments in a Facial Expression Recognition (FER) system to associate each segment with a timestamped sequence of expressions for each participant in the video meeting; and 
processing each segment in an Artificial Neural Network (ANN) having a dense layer, by applying a prebuilt and pretrained deep learning model, to yield [[a]] the sentiment score for each statement for each participant; wherein the sentiment score for each statement for each participant in the video meeting is calculated by: 
retrieving the timestamped sequence of expressions for the participant that is associated with the statement, 

attributing a preconfigured sentiment score for the timestamped sequence of expressions for the participant to yield the sentiment score of a statement for the participant”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651